In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-14-00402-CV
                                  ________________________

                            DAVID JOSE GONZALEZ, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 242nd District Court
                                       Hale County, Texas
                    Trial Court No. B 18672-1101; Honorable Ed Self, Presiding


                                           February 24, 2015

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        In May 2014, the trial court signed an order revoking David Jose Gonzalez’s

community supervision, which had been granted for manufacture or delivery of

methamphetamine in an amount of four grams or more but less than 200 grams.1

Punishment was assessed at ten years confinement and a $3,000 fine. The trial court’s

judgment also assessed court costs of $394. An Order to Withdraw Funds was generated

        1 TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2010). An offense under this section is a
felony of the first degree punishable by confinement for life or for any term of not more than 99 years or
less than 5 years and by a fine not to exceed $10,000. TEX. PENAL CODE ANN. § 12.32 (West 2011).
showing Appellant owed $3,394 to be satisfied from his inmate account. Appellant filed

a Motion to Rescind or Correct Order to Withdraw Funds challenging the assessed

amount. By an order signed October 15, 2014, the trial court denied Appellant’s motion

and he pursued this appeal.


        Appellant filed his notice of appeal together with his Declaration of Inability to Pay

Costs and a copy of his inmate account statement. As of January 1, 2012, any action

brought by an inmate, including an appeal, requires compliance with chapter 14 of the

Texas Civil Practice and Remedies Code when proceeding under an affidavit of indigence

or an unsworn declaration of inability to pay costs. TEX. CIV. PRAC. & REM. CODE ANN. §§

14.002(a), 14.004(a) (West Supp. 2014).


        By letter dated January 8, 2015, the Clerk of this Court advised Appellant of the

change in law. Appellant was granted an extension of time to February 9, 2015, to comply

with the requirements of chapter 14. He was admonished that failure to comply could

result in dismissal. To date, Appellant has not communicated with the appellate court

clerk nor has he complied with the requirements of chapter 14 of the Code. Consequently,

we dismiss this appeal for failure to comply with a notice from the Clerk of this Court

requiring action within a specified time.2 TEX. R. APP. P. 42.3(c).




                                                          Patrick A. Pirtle
                                                              Justice



        2   Notwithstanding our disposition of this appeal, Appellant’s challenge to the withdrawal order would
likely fail on the merits. Legislatively mandated court costs are properly collectible by means of a withdrawal
order regardless of an inmate’s ability to pay. Williams v. State, 332 S.W.3d 694, 700 (Tex. App.—Amarillo
2011, pet. denied). A fine is punitive and intended to be part of a convicted defendant’s sentence.
Armstrong v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011). Thus, it is also collectible by means of a
withdrawal order regardless of an inmate’s ability to pay.
                                                        2